                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

WILLIE AND MARGUERITA TAPLIN, §
                              §
         Plaintiffs,          §
                              §
V.                            §                     No. 3:17-cv-3404-M-BN
                              §
WELLS FARGO BANK, N.A.        §
                              §
         Defendant.           §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated November 27, 2018, the Court finds that the Findings,

Conclusions, and Recommendation of the Magistrate Judge are correct and they are

accepted as the Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted. This Court

therefore grants Defendant’s Motion for Summary Judgment [Dkt. No. 11] and

dismisses all of Plaintiffs Willie and Marguerita Taplin’s claims against Defendant

Wells Fargo Bank, N.A. with prejudice.

      SO ORDERED this 4th day of January, 2019.


                                         _________________________________
                                         BARBARA M. G. LYNN
                                         CHIEF JUDGE
